 1

 2

 3
                         UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                         Case No. 1:15-cr-00286-DAD-BAM

 7                  Plaintiff,                         ORDER DENYING DEFENDANT’S
                                                       MOTION FOR BAIL REVIEW
 8          v.
                                                       (ECF No. 396)
 9   MAJED BASHIR AKROUSH,

10                  Defendant.

11

12          On January 16, 2019, Defendant Majed Bashir Akroush filed a motion for bail review to

13 modify conditions of release. A hearing on Defendant’s motion was held February 5, 2019.

14 Defendant appeared with counsel Marc Days.            Counsel Karen Escobar appeared for the

15 government.

16          Defendant seeks return of his Jordanian passport and to travel to Jordan because of his

17 father-in-law’s health issue. The Government opposes the request. Having considered the

18 moving papers and the arguments presented at the February 5, 2019 hearing the Court shall deny

19 Defendant’s motion for bail review.
20          For the reasons stated on the record, Defendant’s proposed new conditions, along with

21 the additional conditions, do not ensure the Defendant’s appearance. Therefore, Defendant’s

22 motion for bail review and modification of his conditions of release is DENIED. The Defendant

23 remains released on the prior conditions.

24
     IT IS SO ORDERED.
25

26 Dated:     February 5, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
